UNITED STATES COURT OF APPEALS
                                  For the Fifth Circuit



                                           No. 97-41358


                                    CAROLYN H MAFRIGE,

                                                                                 Plaintiff-Appellant,

                                             VERSUS

                           UNITED STATES OF AMERICA; ET AL,

                                                                                         Defendants,

                                UNITED STATES OF AMERICA,

                                                                                Defendant-Appellee.



                           Appeal from the United States District Court
                               for the Southern District of Texas
                                         (L-91-CV-95)


                                           June 23, 1999
Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.
PER CURIAM:*

       Carolyn Mafrige, plaintiff-appellant, appeals from the district court’s dismissal of her appeal
because it lacked subject matter jurisdiction over her Federal Tort Claims Act (FTCA) claim. See

28 U.S.C. § 2674. The Bureau of Reclamation, an agency of the U.S. Department of the Interior,

purchased a tract of land from Mafrige and her mother, who retained a nonparticipating royalty

interest in the property. Mafrige argues that the government breached its fiduciary duty by obtaining

a 1/8 royalty for a mineral lease when leases on neighboring property were paying as much as a 1/4



   *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 1
royalty. The district court ruled that the discret ionary function exception barred Mafrige’s FTCA

claim because of the 1) discretionary nature of the government’s decision in awarding mineral leases

of federal lands and 2) public policy concerns underlying the government’s management of federal

mineral interests.

        We have reviewed the record and the parties’ briefs and AFFIRM the district court’s

judgment for essentially the same reasons set forth in its memorandum order dated August 12, 1996.




                                                 2